 

. ---HLED __Jmtnto
Case 8:17-cr-OO472-PX Document 388 Fl|ed 10/24/18 Page 1 Qf 3109950 g 5 HECEMD
OCT 2 -'¢i 2018
IN THE UNITED STA'I`ES DISTRICT COURT ATGREENB
FoR THE DtsTRICT or MARYLAND am . . “ E‘~T
B, partisan
orava
United States of America "‘
v. * Criminal Case No. PX 17-472
Dawn J. Bennett ”‘
sl:'k**:‘¢s'¢:lc

REGULAR SENTENCING ORDER

(l) 011 OI' before 12/'3/20l 3 (HO{ more than 40 daysfrt)m the date uftl:i.r r)rder), the Pl‘ObatiOl’l
Ofticer shall provide the initial draft of the presentence report to counsel for the Det`endant for
review With the Defendant. lf the Det`endant is in pretrial detention__ defense counsel may not
provide a copy of the recommendations section of the presentence report to the Defendant in
advance of meeting to review the presentence report, and may not leave the recommendations
section of the presentence report With the Det`endant once the review has taken place. The
Probation Oflicer shall also provide the initial draft ot`the presentence report to counsel for the
Govemrnent_

(2) Orl OI' before 12/17/2018 (nol less than 14 daysfrr)m date in paragraph I)_. COul’lSel Shall
Submit, in writing, to the Probation Ofticer and opposing counsel, any objections to any material
information, sentencing classifications advisory sentencing guideline ranges. or policy
statements contained in or omitted from the report.

(3) After receiving counsel`s objections, the Probation Ot`t`lcer shall conduct any
necessary further investigation and may require counsel for both parties to meet with the
Probation Ol`ticer to discuss unresolved factual and legal issues. The Probation Ot`iicer shall
make any revisions to the presentence report deemed proper, and, in the event that any objections
made by counsel remain unresolved, the Probation Oft`tcer shall prepare an addendum setting

forth those objections and any comment thereon.

Senlcncing Guidclincs Order - Regular ¢Rev. 09/2017)

Case 8:17-cr-OO472-PX Document 388 Filed 10/24/18 Page 2 of 3

(4) 011 Ol' before 12/28/2018 (nat less than l l daysfram date in paragraph 2), the Pt`obation
Officer shall file the report (and any revisions and addendum thereto) through CM/ECF.

(5) lf counsel for either party intends to call any witnesses at the sentencing hearing,
counsel shall submit. in writing._ to the Court and opposing counsel, on or before
3/25/2019 (m)r less than 14 days before sentencing), a statement containing (a) the names of the
Witnesses, (b) a synopsis of their anticipated testimony, and (c) an estimate of the anticipated
length of the hearing.

(6) Sentencing memoranda are not required unless a party intends to request a
sentence outside the advisory guidelines range on the basis of a non-guideline factor. lf
submitted, they shall be filed with the Clerk and a copy delivered to chambers on or before
3/25/20[9 (nor less than 14 days before sentenciag). Opposing Or responding memoranda are not
required lf submitted, they shall be delivered to chambers on or before
4/1/20!9 (nor less than 7 dqu before sentencing). Copies of all memoranda must be sent to the
Probation Officer.

(7) Sentencing shall be on 4/8/2019 at 10:00 a.m.

(8) The presentence report, any revisions_. and any proposed findings made by the
Probation Ofiicer in the addendum to the report shall constitute the tentative findings ofthe
Court under section 6Al .3 of the sentencing guidelines In resolving disputed issues of fact. the
Court may consider any reliable information presented by the Probation Officer, the Defendant,
or the Government, and the Court may issue its own tentative or final findings at any time before

or during the sentencing hearing

Sentencing Guidciines Order - chular ¢Rev. 0912017)

Case 8:17-cr-OO472-PX Document 388 Filed 10/24/18 Page 3 of 3

(9) Nothing in this Order requires the disclosure of any portions of the presentence

report that are not disclosable under Federal Rules of Criminal Procedure 32.

October 24, 2018 W

Date Paula Xinis
United States District Judge

 

Sentencing Guidelines Order - Regular (Rev, 091'201'.")

